Citation Nr: 0413932	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for chronic dermatitis. 

3.  Entitlement to service connection for a chronic 
disability manifested by dry skin.

4.  Entitlement to service connection for cysts.

5.  Entitlement to service connection for a chronic urinary 
tract disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
October 1979.  He also served in the United States Air Force 
Reserve from 1986 to October 1997 with additional relevant 
periods of active duty for training and inactive duty 
training.   

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of April 2000, November 2000, and 
June 2001.  This matter was originally on appeal from a 
January 1998 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The history of this appeal shows that in July 1997, the 
appellant filed claims of entitlement to service connection 
for impacted teeth, pseudofolliculitis barbae, dermatitis, 
chronic urinary problems, tingling, left eye blurred vision, 
left foot injury, "fall off tailstep" injury, cysts, dry 
skin, left eye chemical injury, right ankle injury, and right 
knee injury.  In October 1997, the appellant added the claim 
of entitlement to service connection for multiple sclerosis.  
By a January 1998 rating decision, the RO denied service 
connection for all the claimed disorders.  In March 1998, the 
appellant filed a notice of disagreement with the January 
1998 rating decision as to the issues of service connection 
for pseudofolliculitis barbae, dermatitis, chronic urinary 
problems, left eye blurred vision, multiple sclerosis, cysts, 
and dry skin.  The RO issued a statement of the case in April 
1998 and the appellant perfected an appeal to the Board in 
June 1998 on all of the aforementioned issues.  The Board 
remanded the claims to the RO in April 2000, November 2000, 
and June 2001, for a travel board hearing and other 
additional development.  During the travel board hearing, the 
appellant withdrew the issue of entitlement to service 
connection for left eye blurred vision. By an August 2003 
rating decision, the RO granted service connection for 
pseudofolliculitis barbae.  Accordingly, the issues of 
entitlement to service connection for left eye blurred vision 
and pseudofolliculitis barbae are no longer before the Board.  
The remaining issues have been returned to the undersigned 
Veterans Law Judge for further consideration. 

The issue of entitlement to service connection for a chronic 
urinary tract disability is the subject of a Remand below.


FINDINGS OF FACT

1.  The medical evidence of record does not show that 
multiple sclerosis, initially manifested more than seven 
years following his period of active duty, is etiologically 
related to such service.  

2.  The medical evidence of record does not show that 
multiple sclerosis was manifested during a period of active 
duty for training or underwent an increase in severity during 
a period of active duty for training after the appellant was 
diagnosed with the disease.  

3.  The medical evidence of record does not show that the 
veteran has chronic dermatitis etiologically related to a 
period of active duty, or a period of active or inactive duty 
for training. 

4.  The medical evidence of record does not show that the 
veteran has a chronic disability manifested by dry skin which 
is etiologically related to a period of active duty, or a 
period of active or inactive duty for training. 

5.  The medical evidence of record shows that the veteran has 
a scar residual of a sebaceous cyst of the thigh which was 
manifested during a period of active duty for training.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
active duty service, nor may multiple sclerosis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2003).

2.  Multiple sclerosis was not incurred in or aggravated by 
active duty for training or inactive duty training.  38 
U.S.C.A. §§ 101(2), 101(22-24), 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 3.309 (2003).

3.  Chronic dermatitis was not incurred in or aggravated by 
active duty, active duty for training or inactive duty 
training.  38 U.S.C.A. §§ 101(2), 101(22-24), 1131, 5103, 
5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 
3.309 (2003).

4.  A chronic disability manifested by dry skin was not 
incurred in or aggravated by active duty, active duty for 
training or inactive duty training.  38 U.S.C.A. §§ 101(2), 
101(22-24), 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 
3.159, 3.303, 3.307, 3.309 (2003).

5.  A scar residual of a sebaceous cyst of the left thigh was 
incurred in active duty for training.  38 U.S.C.A. §§ 101(2), 
101(22-24), 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 
3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice

In correspondence dated in July 2001, the RO asked the 
appellant to provide the names, addresses, and approximate 
dates of treatment for all health care providers who might 
possess additional records pertinent to his claims. The RO 
also advised the appellant of the delegation of 
responsibility between VA and the appellant in procuring the 
information and evidence relevant to the claims, including 
which portion of the information and evidence was to be 
provided by the appellant and which portion VA would attempt 
to obtain on behalf of the appellant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); U.S.C.A.   §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003). 

In correspondence dated in July 2002, the RO afforded the 
appellant a second opportunity to provide additional 
information on the private health care providers (Mt. Sinai 
Hospital and Drs. Mars, Agra, Pugar, Gordon, Taylor, Carroll, 
and Miller) he identified at the travel board hearing for 
purposes of enabling the RO to assist the appellant in 
obtaining any pertinent outstanding records.  The RO also 
afforded the appellant a second opportunity to identify any 
treatment he received from a VA facility.  In August 2002, 
the appellant submitted additional private medical records. 

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  However, in the 
present case, the veteran's claim was initially denied prior 
to the enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in this case 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  Indeed, in a letter issued on November 14, 2003, the 
VA specifically advised the veteran to submit any additional 
evidence concerning his appeal to the Board.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to Assist

In September 2001, the RO requested from the National 
Personnel Records Center (NPRC), verification of the 
appellant's periods of reserve active duty for training, 
inactive duty training, and active duty from 1986 to 1997.  
The RO also requested that NPRC provide any additional 
service records-particularly reports of medical treatment 
the appellant received while on active duty and active duty 
for training that might exist.  In July 2002, the NPRC 
responded that it conducted an extensive and thorough search 
of the records among its holdings, but NPRC was unable to 
locate the records identified in the request.  NPRC concluded 
that the records did not exist, that NPRC did not have them, 
or that further efforts to locate them at NPRC would be 
futile. 

In correspondence dated in July 2002 directed to the 
Commander of Andrews Air Force Base, the RO requested 
verification of the appellant's periods of reserve active 
duty for training, inactive duty training, and active duty 
from 1986 to 1997, with supporting documentation.  The RO 
also requested service medical records and service records 
that included line of duty determinations.  The RO placed 
similar requests with the Commanders of Rickenbacker Air 
Force Base and Wright Patterson Air Force Base, and the 
Adjutant General Office of Columbus, Ohio.  In July 2002, a 
service officer from Andrews Air Force Base responded that 
they no longer had any service records on the appellant.  The 
service officer noted that all records were sent to 
Headquarters Air Reserve Personnel Center (ARPC) in Denver, 
Colorado.  The service officer then indicated that he checked 
with ARPC, but he was advised that the service records were 
forwarded to NPRC in St. Louis, Missouri.  In July 2002, the 
Director of Personnel of the Ohio Air National Guard 
responded that a copy of the appellant's service medical 
records could be found at VA's Records Management Center in 
St. Louis, Missouri and that the appellant's personnel 
records could be located at the NPRC.  

In November 2002, the RO followed up on its initial requests 
with the Adjutant General Office of Columbus, Ohio and Wright 
Patterson Air Force Base.  Also, based on information 
provided from those who responded, the RO again requested 
from the NPRC verification of the appellant's periods of 
service and requested relevant records.  In the meantime, in 
December 2002, a service officer from Wright Patterson Air 
Force Base responded that all the appellant's records were 
forwarded to ARPC in St. Louis, Missouri.  In March 2003, the 
NPRC responded in the negative to all of the RO's inquiries.  
A Report of Contact dated in March 2003, noted that the 
Adjutant General's Office of the Army National Guard reported 
that the appellant's service records would not be located at 
its facility as the appellant was in the Air National Guard.  
It appears that no response came from the Commander of 
Rickenbacker Air Force Base.

Based on the foregoing actions and a review of the records 
previously associated with the claims file, the Board finds 
that any future efforts to obtain additional service medical 
records or to verify the appellant's periods of service would 
be futile.  Service medical records that cover the 
appellant's period of active duty service have been 
associated with the claims file.  Reserve medical records 
that cover the appellant's period of reserve service from 
1986 to 1997 have been associated with the claims file.  It 
appears that any available medical and service records 
forwarded from Rickenbacker Air Force Base, Andrews Air Force 
Base, and Wright Patterson Air Force Base to ARPC and NPRC 
were in turn forwarded to the RO at some point and 
subsequently associated with the claims file.  The 
appellant's period of active duty service has been verified 
as a copy of the appellant's certificate of discharge or 
separation from military service is in the claims file.  In 
regard to verification of periods of reserve service, the 
Board notes that some service personnel records that show 
periods of active duty for training and inactive duty 
training are in the claims files.  These records were 
obtained from ARPC in Denver, Colorado in July 1998.  Service 
personnel records were also forwarded from NPRC to the RO in 
August 1997.  In May 1998, ARPC in Denver, Colorado submitted 
a Memorandum in which ARPC confirmed that the appellant 
served several noncontinuous days in support of the Persian 
Gulf War.  Thus, it appears that any available service 
personnel records have been associated with the claims file.  
These records will be considered along with the pay stubs and 
leave and earning statements provided by the appellant. 

The RO afforded the appellant VA skin, genitourinary, and 
neurological examinations in May 2003, as well as obtained 
medical opinions on the etiology of the claimed disorders.  
VA and private post service treatment reports are of record.  
The RO also obtained records from the Social Security 
Administration. 

By virtue of the Board's April 2000, November 2000, and June 
2001 Remands together with earlier efforts by the RO to 
obtain all pertinent evidence, the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  

II.  Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.   §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2003).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

Where a veteran served continuously for ninety days or more 
during a period of war, or served 90 days continuous active 
service after December 31, 1946, certain diseases shall be 
presumed to have been incurred during service even if there 
is no evidence of such disease during the period of service, 
if certain requirements are met, unless there is affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  For 
multiple sclerosis, the disease must have been manifest to a 
degree of 10 percent within seven years of service 
separation, in order for the disease to be presumed to have 
been incurred during active service.

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1 (2003).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he is entitled to certain presumptions afforded to 
veterans.  

Reserve Service

The Air National Guard/United States Air Force Reserve Point 
Credit Summary shows that the appellant served in the 
reserves on active duty for training (AD) and inactive duty 
training (IDT) for the following periods:  (1) March 20, 1986 
to March 19, 1987, AD 86 days, IDT 43 days; (2) March 20, 
1987 to March 19, 1988, AD 35 days, IDT 45 days; (3) March 
20, 1988 to March 19, 1989, AD 10 days, IDT 46 days; (4) 
March 20, 1989 to March 19, 1990, AD 22 days, IDT 48 days; 
(5) March 20, 1990 to March 19, 1991, AD 48 days, IDT 46 
days; (6) March 20, 1991 to March 19, 1992, AD 55 days, IDT 
42 days; (7) March 20, 1992 to March 19, 1993, AD 12 days, 
IDT 52 days; (8) March 20, 1993 to March 19, 1994, AD 22 
days, IDT 48 days; (9) March 20, 1994 to March 19, 1995, AD 
34 days, IDT 48 days; (10) March 20, 1995 to March 19, 1996, 
AD 0 days, IDT 48; and (11) March 20, 1996 to March 19, 1997, 
AD 21 days, IDT 42 days.

The ARPC Memorandum confirmed that the appellant served on 
active duty on the following days:  August 19, 1990; 
September 17, 19, 21, 1990; October 3, 10, 12, 1990; and 
November 16, 1990.

According to pay stubs provided by the appellant, he 
performed "AD" [active duty or active duty for training] 
during the following periods:  September 7, 1986 to September 
30, 1986; March 30, 1987 to April 3, 1987; July 13, 1987 to 
July 17, 1987; February 8, 1988 to February 12, 1988; April 
27, 1988 to May 6, 1988; February 24, 1990 to March 2, 1990; 
May 14, 1990 to May 18, 1990; July 9, 1990 to July 13, 1990; 
July 28, 1990[?]; September 19, 1990; October 3, 1990; 
October 10, 1990; October 12, 1990; October 15, 1990 to 
October 19, 1990; November 16, 1990; November 19, 1990; 
November 21, 1990; December 3, 1990 to December 7, 1990; 
December 10, 1990 to December 14, 1990; December 17, 1990; 
December 19, 1990; January 23, 1991; January 25, 1991; 
January 28, 1991; January 30, 1991; February 1, 1991; April 
17, 1991; April 19, 1991; April 24, 1991; April 26, 1991; 
April 29, 1991; May 1, 1991; May 6, 1991; May 8, 1991; May 
17, 1991; May 24, 1991; May 31, 1991; June 5, 1991; June 7, 
1991; July 19, 1991; July 22, 1991; July 24, 1991; July 29, 
1991 to July 31, 1991; August 7, 1991; August 12, 1991 to 
August 16, 1991; August 9, 1991; October 7, 1991 to October 
11, 1991; and October 28, 1991 to November 1, 1991.

According to Leave and Earnings Statement provided by the 
appellant, he performed active duty for training during the 
following periods:  July 14, 1992; October 17, 1992 to 
October 21, 1992; October 25, 1992; December 19, 1992 to 
December 23, 1992; March 27, 1993 to March 29, 1993; April 
17, 1993 to April 18, 1993; April 24, 1993 to April 25, 1993; 
April 9, 1994 to April 13, 1994; April 23, 1994 to April 27, 
1994; May 21, 1994 to May 25, 1994; October 20, 1994 to 
November 3, 1994; November 4, 1994 to November 7, 1994; April 
9, 1996 to April 12, 1996; July 17, 1996 to July 18, 1996; 
February 22, 1997 to February 26, 1997; March 26, 1997 to 
March 28, 1997; and April 19, 1997 to April 20, 1997.

The Air National Guard/United States Air Force Reserve Point 
Credit Summary shows that the appellant served for the 
following periods in the capacity stated:  April 9, 1996 to 
April 12, 1996 on Annual Tour; June 21, 1996 to June 23, 1996 
on Annual Tour; July 17, 1996 to July 18, 1996 on Special 
Tour; December 16, 1996 to December 22, 1996 on Annual Tour; 
February 22, 1997 to February 26, 1997 on Annual Tour; March 
26, 1997 to March 28, 1997 on AD Annual; and April 19, 1997 
to April 20, 1997 on AD spec.

I.  Multiple Sclerosis 

At the March 2001 Board hearing, the appellant presented 
testimony that he first noticed symptoms of multiple 
sclerosis in 1995.  He testified that he noticed balancing 
problems and falls at work.  The appellant expressed that he 
believed that his exposure to hazardous materials during the 
performance of his service duties caused his multiple 
sclerosis. 

The service medical records show that no neurological 
disorder was identified at the appellant's service enlistment 
examination conducted in June 1975.  Vision tests revealed 
decreased vision acuity in both eyes.  It was noted that the 
appellant had residual esotropia.  On the Report of Medical 
History, the appellant complained of eye trouble.  A February 
1977 vision examination report noted a history of eye surgery 
and left eye amblyopia.  A September 1979 record showed that 
the appellant presented with complaints of "tingling."  The 
service examiner noted that there were no observable 
symptoms.  The service examiner noted an assessment of "R/O 
UD" or rule out urethral discharge.  An April 1979 record 
noted that the appellant presented with a history of high 
myopia and strabismus in the left eye and two muscle 
surgeries.  It was noted that the appellant expressed concern 
that he was not using both eyes and he inquired about 
additional surgery.  The consul noted that the appellant's 
left eye was cosmetically acceptable with intraocular 
pressure.  No treatment was recommended at that time.  A July 
1979 record noted that sutures were removed from the 
appellant's left eyelid areas.  The reason for the sutures 
was not indicated.  An August 1979 record showed that the 
appellant complained of blurring of vision in the left eye.  
It was noted that the appellant had sustained an injury three 
weeks prior.  The assessment was residual ocular irritation 
of the left eye secondary to trauma.  There is no separation 
examination report of record. 

The March 14, 1986 reserve enlistment examination report 
showed that no neurological disorder was identified.  The 
appellant was assigned a physical profile of "1" for his 
overall physical condition and abilities.  See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993) (providing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The Report of Medical 
History was absent any relevant complaints from the 
appellant.  The December 6, 1986 periodic physical 
examination report showed that no neurological disorder was 
identified.  The appellant remained assigned to an overall 
physical profile of "1."  It was noted that the appellant 
had a "lazy" left eye.  The Report of Medical History was 
absent any relevant complaints from the appellant.  Records 
dated October 15, 1989 showed that the appellant sustained a 
chemical burn of the left eye.  A private medical record 
dated October 18, 1989 (for the 16th through the 18th) from 
Dr. G.K. noted that the appellant had punctate keratitis in 
his left eye caused from paint thinner.  The September 8, 
1990 periodic physical examination report showed that no 
neurological disorder was identified.  It was noted that the 
appellant had poor visual acuity since childhood and 
amblyopia pressure.  The appellant remained assigned to an 
overall physical profile of "1."  The Report of Medical 
History was absent any relevant complaints from the 
appellant. 

A February 19, 1993 service occupational health examination 
report did not note any relevant complaints.  No neurological 
disorder was identified.  The March 21, 1994 respiratory 
examination report and attachments did not note any relevant 
complaints.  A May 22, 1995 Record of Injury/Illness and 
Treatment noted an assessment of acute soft tissue injury of 
the right thigh and left forearm.  The appellant reportedly 
lost his balance and fell.  No line of duty determination was 
made.  A copy of a claim with the United States Department of 
Labor for Workers' Compensation under the Federal Employees' 
Compensation Act (FECA) noted that the aforementioned injury 
was sustained in the performance of the appellant's duty.  A 
"Civilian Return to Duty" form noted that the appellant was 
not cleared for duty for the rest of his shift on May 22, 
1995 due to the incident.  A May 23, 1995 medical record 
noted an acute soft tissue injury of the left forearm and 
right thigh.  Another "Civilian Return to Duty" form dated 
May 23, 1995 noted that the appellant was assigned to light 
duty through May 30, 1995.  Medical records dated May 30, 
1995 showed that the appellant returned for a follow-up.  It 
was noted that the appellant sustained the injury in the line 
of duty.  The assessment was acute soft tissue injury of the 
left forearm and right thigh resolved. 

A Dayton Center for Neurological Disorders report dated July 
11, 1995 showed that the appellant reported that he recalled 
several instances in which he fell-including an incident in 
which he lost his balance and fell while working on a 
stairwell at work.  A Dayton Medical Imaging record dated 
August 16, 1995 showed that the appellant was seen for a 
cerebral computed tomography (CT) scan.  Dr. E.R.S. noted 
that the cerebral CT examination was normal.  Dayton Center 
records dated August 18, 1995 noted that the appellant 
complained of disequilibrium syndrome without vertigo.  Dr. 
M.J.V. reported that an electroencephalogram (EEG) was within 
normal limits of variation for the age group.  An undated 
Dayton Medical Imaging record noted an impression of normal 
lower extremity electromyography.  Dr. K.B.P. reported that 
he could not find any electrophysiologic evidence to suggest 
any type of myopathic process or peripheral neuropathic 
process.  Dr. K.B.P. further reported that there was likewise 
no evidence of lumbosacral radiculopathy. 

Charles F. Kettering Memorial Hospital records dated February 
26, 1996 indicated that the appellant complained of problems 
with his balance and legs.  He reported that his legs were 
fatigued by the end of the day.  A clinical impression of 
abnormal examination with suggestion of myelopathic disease 
was noted.  A Dayton Medical Imaging record dated March 4, 
1996 showed that plain films of the cervical and thoracic 
spine as well as a magnetic resonance imaging (MRI) of the 
cervical and thoracic region revealed abnormal findings.  Dr. 
W.R.P. noted that there was an abnormal increased T2 signal 
with the most prominent area present at the C4-5 region.  Dr. 
W.R.P. explained that this was associated with a small disc 
herniation at the C5-6 level, however, he did not feel that 
the disc herniation was the cause of the abnormal signal.  
Dr. W.R.P. indicated that he would favor a primary 
demyelinating process such as multiple sclerosis, perhaps in 
its acute phase.  Dr. W.R.P. noted that alternatively, 
transverse myelitis could have a similar appearance, but a 
cord infarct was considered unlikely.  Lastly, Dr. W.R.P. 
noted that a low grade neoplasm would have to be multifocal, 
although not entirely excluded on the basis of this MRI 
study. 

A Dayton Medical Imaging record dated March 29, 1996 showed 
that a MRI of the brain was abnormal.  Dr. W.R.P. reported 
that there was a dominant area of encephalomalacia in the 
right frontal pole with associated ring enhancement.  Dr. 
W.R.P. further reported that although there was a small 
amount of associated perilesional gliosis or increased T2 
signal, there was no mass effect identified.  Dr. W.R.P. 
maintained that this finding, in conjunction with small 
periventricular and deep white matter areas of increased T2 
signal, as well as the appellant's prior abnormal study of 
the cervical and thoracic spine, suggested multiple sclerosis 
as the etiology.  Dr. W.R.P. indicated that other 
differential diagnostic considerations included a primary 
infectious or inflammatory process.  Grandview 
Hospital/Southview Hospital records dated April 2, 1996 
showed that lab tests revealed oligoclonal bands present in 
the cerebrospinal fluid but not in the serum, which the lab 
technician indicated was often associated with a 
demyelinating process such as multiple sclerosis, subacute 
encephalitis, neurosyphilis, etc.  Dayton Center for 
Neurological Disorders records dated in May 1996 are noted. 

A Dayton Medical Imaging record dated June 20, 1996 noted 
that a MRI of the brain and cervical spine revealed abnormal 
findings.  A Dayton Neurological Consultants, Inc. report 
dated July 1, 1996 showed that the appellant was evaluated 
for a possible demyelinating disease.  Dr. L.P.G. related 
that the appellant reported a history of ataxia and balance 
difficulties over the last two years-more prominently over 
the last six to seven months.  The appellant denied vertigo, 
double vision, numbness in the face, and bowel or bladder 
incontinence, although he did have urinary urgency and had 
had some dribbling of his urine at times.  The appellant 
complained of decreased vision in his left eye as well as 
stiffness, spasticity, and weakness in his lower extremities.  
The appellant also complained of tingling.  After testing, 
Dr. L.P.G. noted that he suspected primary demyelinating 
disease, secondary to chronic progressive demyelinating 
disease.  In an August 13, 1996 letter, Dr. K.B.P. noted that 
he informed the appellant that day that his diagnosis was 
probable multiple sclerosis.  A Dayton Center for 
Neurological Disorders record dated September 24, 1996 showed 
that Dr. K.B.P. noted that he advised the appellant that his 
diagnosis of probable multiple sclerosis remained. 

A service Physical Profile Serial Report dated September 7, 
1996 showed that the appellant was reassigned to a temporary 
overall physical profile of "4" from an overall physical 
profile of "1."  According to a Memorandum dated November 
14, 1996, a service officer requested a change in the 
appellant's profile to "3" so that the appellant could 
continue to lend his expertise in certain training 
activities.  A service Physical Profile Serial Report dated 
November 15, 1996 showed that the appellant received the 
profile change.  The appellant was reassigned an indefinite 
profile of "3."  He was restricted to light duty and no 
work on ladders and no operating heavy machinery. 

A "Civilian Return to Duty" report dated February 28, 1997 
noted rule out right knee strain.  It was noted that the 
appellant sustained a work related injury.  A February 28, 
1997 Record of Injury/Illness and Treatment indicated that 
the appellant reported that he lost his balance and fell.  A 
right knee strain was noted.  It was noted that the appellant 
was on duty, but no line of duty determination was made.  A 
copy of the claim with the U.S. Department of Labor for 
Workers' Compensation under FECA is of record.  A Dayton 
Center for Neurological Disorders report dated April 7, 1997 
showed that Dr. K.B.P. indicated that although the appellant 
presented in a very atypical fashion, eventually the 
diagnosis of multiple sclerosis was made.  Dr. K.B.P. 
reported that Dr. L.P.G. and a neurologist at a University 
Center concurred with the diagnosis.  Dr. K.B.P. indicated 
that clinically, the appellant was worse.  Dr. K.B.P. 
referenced the recent right knee injury as an example.  Dr. 
K.B.P. noted that the appellant complained of more fatigue as 
well as spasticity and urinary urgency.  A Dayton Medical 
Imaging record dated April 11, 1997 showed that a MRI of the 
brain revealed findings compatible with multiple sclerosis, 
according to Dr. W.R.P.  An undated service record noted the 
April 11, 1997 private record and MRI findings, and indicated 
that due to the appellant's significant clinical symptoms and 
presumptive diagnosis of multiple sclerosis, he should be 
evaluated for disqualification for world wide duty. 

In letters dated May 21, 1997 and June 2, 1997, Dr. K.B.P. 
reported that the appellant was first referred to him on July 
11, 1995, with a chief complaint of loss of balance and 
falling spells.  Dr. K.B.P. noted that the appellant was 
conclusively diagnosed with a central nervous system 
demyelinating disease, specifically multiple sclerosis.  He 
denied any dysfunction of his bowel or bladder.  A June 2, 
1997 service record noted that the appellant's overall 
physical profile was changed once again from "3" to "4." 

An undated Dayton Center for Neurological Disorders report 
from Dr. K.B.P. noted a diagnosis of multiple sclerosis.  Dr. 
K.B.P. reported that with multiple sclerosis, there were 
episodes of exacerbations manifested by periods of weakness, 
numbness, and/or disability.  Dr. K.B.P. further noted that 
one of the unique characteristics of multiple sclerosis was 
its presentation of Uhthoff's Phenomenon (sensitivity to 
heat). 

The September 5, 1997 VA general examination report noted 
that the appellant had all the signs, symptoms, and history 
compatible with a diagnosis of multiple sclerosis.  The 
examiner noted that the appellant had blurred vision, 
tingling in both feet, constant difficulty in walking and 
gait, loss of appetite, urinary urgency, fatigue, and 
sensation loss on the bottom of his feet.  The appellant 
reported that he was diagnosed with the disease in 1996 but 
he had had symptoms since 1993.  He reported that he had a 
recent unwitnessed fall that occurred about a week ago.  The 
examiner diagnosed multiple sclerosis.  The examiner noted 
that in his opinion, many of the symptoms and complaints were 
associated with a progressive neurological condition, i.e., 
multiple sclerosis.  The examiner further noted that 
regarding the tingling, blurring of vision, dryness of skin, 
and other symptoms, they were due to multiple sclerosis. 

The September 10, 1997 VA peripheral nerves examination 
report noted that the appellant was diagnosed with multiple 
sclerosis in 1996.  The appellant reported that he had had 
symptoms for several years preceding the diagnosis.  The 
appellant related that about three years ago, during a game 
of softball, he had several falls that appeared to be 
unusual.  Later that year, when he bowled, he fell when he 
released the bowling ball.  The appellant also reported on 
the fall documented in 1995.  The appellant complained that 
he experienced tingling in both his feet for a long time, 
including during the period he served on active duty.  The 
appellant reported a history of eye muscle surgery for 
amblyopia when he was in his late teens or early 20s as well 
as a history of bladder urgency.  His main disabilities were 
fatigue and disequilibrium.  It was noted that the 
appellant's gait was unsteady.  After an examination, the 
examiner noted an impression of multiple sclerosis. 

The September 12, 1997 VA visual examination report noted 
that the appellant had a long-standing diagnosis of 
strabismic amblyopia in the left eye.  After an eye 
examination, the examiner diagnosed strabismic amblyopia of 
the left eye and multiple sclerosis without ocular 
manifestations. 

The October 7, 1997 reserve examination report showed that 
the neurological examination produced abnormal results.  
Multiple sclerosis was noted.  Service records showed that 
the appellant was transferred to the retired reserve section 
on October 15, 1997, on account of multiple sclerosis. 

A January 1998 report from Dr. K.B.P. noted that the 
appellant had a definitive diagnosis of a central nervous 
system demyelinating disease, specifically multiple 
sclerosis.  An April 1998 report from Dr. K.B.P. noted that 
the appellant's multiple sclerosis seemed to be in remission.  
In a September 1998 report, Dr. K.B.P. related that the 
appellant's history was somewhat atypical as were his 
physical findings.  Dr. K.B.P. indicated that the appellant 
did not initially report to him symptomatology that preceded 
July 1995.  Dr. K.B.P. maintained that if the appellant did 
indeed have symptoms such as frequent falls and tingling and 
overall malaise as early as 1979, then certainly one might be 
able to contribute this to the diagnosis of multiple 
sclerosis that was more recently given to him. Dr. K.B.P. 
noted that it was well documented that patients could have a 
variety of neurologic symptoms for years and even decades 
prior to the definitive diagnosis being made. 

Private medical records from Dr. R.M.T. dated from August 
1999 to January 2001 noted that the appellant's primary 
symptoms were spasticity and weakness in the legs, urinary 
and sexual dysfunction, anorexia, and some depressive 
symptoms. 

The May 2003 VA examination report shows that the examiner 
reviewed the claims file. The appellant reported that his 
symptoms manifested sometime between 1995 to 1996.  He 
recalled losing his balance both during sporting activities 
as well as at his job.  He indicated that there were probably 
incidents of falling or other symptoms prior to 1995 that he 
did not pay attention to but he could not clearly identify 
discrete instances of abnormal motor or sensory symptoms.  
Since 1996, he had deteriorated in terms of gait and stance, 
which he felt was entirely due to his sense of imbalance.  He 
suffered from hyperreactivity to normal stimulations of 
movement.  He denied loss of bowel and bladder control.  He 
complained of itching sensations in the axillae and back that 
he believed were due to the medication he took for his 
disease.  

After an examination, the examiner noted an impression of 
history of multiple sclerosis in 1996 with noticeable 
symptoms since 1995.  The examiner indicated that the 
examination was consistent with a process that might be 
localized to the spinal cord in the lower thoracic or more 
likely lumbar regions, suggesting the presence of a 
transverse myelitis.  The examiner noted that the appellant's 
symptoms would suggest a progressively deteriorating 
condition with virtual paralysis of the right lower extremity 
and significant sensory changes compared to when he was first 
diagnosed in 1996.  The examiner commented that given the 
known natural history of multiple sclerosis or transverse 
myelitis, it was as likely as not that the appellant had 
lesions or even symptoms per his history that were present 
during a period of time that coincided with military service, 
but which might have been either remitting or so transient or 
mild that he might not have paid attention to them until 
1995, when he sought medical attention for what was then 
recognized as a major functional change. 

The Board has thoroughly reviewed the record and has 
determined that service-connection is not warranted for 
multiple sclerosis.  The Board finds that the appellant has 
not shown by competent medical evidence that his currently 
manifested multiple sclerosis is causally or etiologically 
related to his period of active duty service from November 
1975 to October 1979, and it is not presumed to have had its 
onset during active service, or within seven years following 
active service.  The Board also finds that the appellant has 
not shown by competent medical evidence that his currently 
manifested multiple sclerosis is the result of a disease 
incurred or aggravated in the line of duty during a period of 
active duty for training, or that his multiple sclerosis is 
the result of an injury incurred or aggravated in the line of 
duty during a period of inactive duty training.  

It is incontrovertible that the appellant currently has 
multiple sclerosis.  The question presented in this claim is 
whether the multiple sclerosis initially shown years after 
service is etiologically related to service.  The service 
medical records are absent any findings of multiple sclerosis 
during the appellant's period of active duty service from 
November 1975 to October 1979.  There is no competent medical 
evidence that the appellant's visual acuity problems or eye 
problems in general during active duty service and after 
service are early manifestations of multiple sclerosis.  The 
vision examination the appellant underwent in September 1997 
showed that there were no ocular manifestations associated 
with the appellant's multiple sclerosis.  While the September 
1997 VA general practitioner attributed the appellant's 
blurry vision as one of many symptoms that were due to 
multiple sclerosis, the September 1997 optometrist indicated 
that there were was no connection between the eye problems 
and the disease.  The Board accords more weight to the 
specialist's opinion than the general practitioner's opinion 
because the specialist has expert knowledge in the field of 
optometry.  

The appellant directs the Board's attention to a September 
1979 service medical record entry that indicated that the 
appellant complained of "tingling."  The Board notes that 
no definitive diagnosis was rendered.  The service examiner 
noted an assessment of rule out "UD," an abbreviation often 
used to connote "urethral discharge."  Record entries dated 
prior to and after September 1979, similarly note complaints 
of urethral discharge, but more clearly illuminate that the 
complaints would occur in connection with treatment for an 
urinary tract infection or sexually transmitted disease.  
Thus, the contemporaneous evidence tends to suggest another 
basis for the appellant's complaints of "tingling," other 
than an early manifestation of multiple sclerosis as 
contended by the appellant.  

The Board is cognizant of Dr. K.B.P.'s opinion that if the 
appellant had symptoms such as tingling as early as 1979, 
that "certainly one [might] be able to contribute this to 
the diagnosis of multiple sclerosis."  Dr. K.B.P. explained 
that a person could have a variety of neurologic symptoms for 
years and even decades prior to the definitive diagnosis 
being made.  Dr. K.B.P.'s opinion is speculative and not 
based on a review of the appellant's service medical records.  
Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102 
(2003).  Moreover, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  As previously discussed, 
the documented complaints of "tingling" when viewed in 
context with other medical entries showed that these 
complaints were in association with complaints of urethral 
discharge and treatment for an urinary tract infection or 
sexually transmitted disease.  Dr. K.B.P.'s opinion does not 
discuss the etiology of the "tingling" complaints in light 
of service medical records which show treatment for an 
urinary tract infection.  The Board finds that this lessens 
the probative value of Dr. K.B.P.'s medical statement, as the 
physician seems to rely on an unreliable medical history.  

The veteran also contends that his multiple sclerosis was 
caused by the herpes virus he contracted while serving in 
Korea.  It is not clear from the service medical records what 
sexually transmitted disease, if any, the veteran contracted 
during service.  Regardless, there is no competent medical 
evidence that links the appellant's multiple sclerosis to a 
sexually transmitted disease.  The same holds true for the 
veteran's contention that his multiple sclerosis was caused 
by exposure to "hazardous materials."  There is no 
competent medical evidence that links the appellant's 
multiple sclerosis to "hazardous materials."

The competent medical evidence of record first notes a 
possible diagnosis of multiple sclerosis on March 4, 1996.  
At that time, Dr. W.R.P. indicated that a MRI possibly showed 
a primary demyelinating process such as multiple sclerosis.  
The Board notes that multiple sclerosis has a seven-year 
presumption period, which would have expired in October 1986.  
Multiple sclerosis was not diagnosed until 1996, which is 17 
years following the appellant's discharge from service.  
There are also no complaints of or findings of symptomatology 
associated with multiple sclerosis medically documented 
within the seven-year presumption period.  As such, in the 
absence of competent medical evidence that the date of onset 
of multiple sclerosis coincided with the period the appellant 
served on active duty from November 1975 to October 1979, or 
within seven years from his separation from service, service 
connection cannot be established on either a direct or 
presumptive basis.  

In the alternative, the appellant contends that his multiple 
sclerosis began during a period of reserve service.  The 
appellant has reported a history of ataxia, balance 
difficulties, falls, fatigue, stiffness, spasticity, 
weakness, tingling, and decreased vision in the left eye for 
a two year period prior to his diagnosis in 1996.   
Symptomatology treating neurologists eventually associated 
with multiple sclerosis was first documented on July 11, 
1995.  At that time, the appellant complained of difficulties 
with balance and episodes of falling-including a fall that 
occurred while the appellant was at work on May 22, 1995.  
The appellant contends that the May 22, 1995 fall is evidence 
that multiple sclerosis manifested during a period of reserve 
service.  The appellant's medical records show that he 
sustained an acute soft tissue injury of the left forearm and 
right thigh during the performance of his work duties on May 
22, 1995.  The service personnel records, however, 
indisputably show that during the period of March 20, 1995 to 
March 19, 1996, the appellant did not serve on any periods of 
active duty for training.  Therefore, multiple sclerosis did 
not manifest during a period of active duty for training.

The medical evidence also shows that the appellant was not 
treated for multiple sclerosis during any period of active 
duty for training.  In an April 7, 1997 report, Dr. K.B.P. 
noted that the right knee injury the veteran sustained on 
February 28, 1997 was evidence that the veteran's condition 
was worsening.  The Board notes that treatment the veteran 
received in connection with the February 28, 1997 injury did 
not coincide with a period of active duty for training 
according to leave and earnings statements and the Point 
Credit Summary.  Thus, for periods dating after the 
appellant's first possible diagnosis of multiple sclerosis on 
March 4, 1996, there is no medical evidence that shows an 
increase in severity of multiple sclerosis occurred during a 
period of active duty for training.  The Board notes that 
aggravation of a pre-existing disability may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).  
Accordingly, aggravation of multiple sclerosis during a 
period of active duty for training is not shown by the 
evidence.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306 
(2003).  

Lastly, the Board notes that service records show that the 
appellant served in the reserves from March 1986 to October 
1997, with periods of active duty for training.  He also 
served several days on active duty in support of the Persian 
Gulf War, but these days were noncontinuous and numbered 
under 90 days.  In order to be entitled to the seven-year 
presumption, the appellant must be a "veteran" and served 
for 90 continuous days during the period to which he seeks to 
attribute the diagnosis of multiple sclerosis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  Therefore, the appellant is not 
entitled to consideration of whether multiple sclerosis 
manifested during a seven-year period from any periods of 
active duty service he served in support of the Persian Gulf 
War.  

As the appellant seeks service connection for a disease, the 
Board need not discuss whether multiple sclerosis manifested 
during a period of inactive duty training.  38 U.S.C.A. §§ 
101(23), 101(24) (2003).  Service connection cannot be 
granted for a disease having been incurred or aggravated 
during a period of inactive duty training.  Id.  For inactive 
duty training, service connection can be granted only for an 
injury that was incurred or aggravated in such service.  Id. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Chronic dermatitis

The appellant contends that he is entitled to service 
connection for dermatitis.  The service medical records show 
that in February 1979, the appellant complained of a rash 
over the lateral hip area and in the groin area.  An 
examination revealed macular, hyperkeratotic lesions without 
scaling on the lateral hip area, but no rash present in the 
groin area.  The assessment was dermatitis secondary to 
xerosis.  No further complaints of or treatment for 
dermatitis were noted in the service medical records.  

The September 1997 VA general examination report shows that 
the appellant complained of a rash on his back.  The 
examination revealed no evidence of a rash.  Accordingly, the 
examiner diagnosed "dermatitis, not present at this time."  

Private medical records from Dr. J.G. dated in October 1998 
show that the appellant complained of a rash that had 
developed over his body.  The appellant clarified that the 
rash was confined to the groin area.  The appellant reported 
that he had been treated for chronic urinary tract 
infections.  The appellant also reported a positive history 
of herpes, now with a questionable recurrence.  Dr. J.G. 
noted an assessment of herpes genitalis and prescribed a 
serum for the disease.   

Private medical records from Dr. E.A.W. dated from June 2002 
to July 2002 show that the appellant complained of a two-year 
history of developing itching in his scalp.  The examination 
revealed diffuse scaling in the appellant's scalp with a 
little erythema.  Dr. E.A.W. noted a clinical impression of 
seborrheic dermatitis.  Dr. E.A.W. indicated that he advised 
the appellant that this condition often worsened in patients 
who had diseases that affected their central nervous systems.  

The foregoing medical evidence shows that the appellant 
suffered from a bout of dermatitis of the hip during service, 
diagnosed as due to xerosis.  The remainder of the service 
medical records, however, are negative for any complaints or 
findings relative to dermatitis.  Further, the medical 
evidence shows no current complaints of or findings of 
dermatitis due to xerosis.  The appellant complained of a 
"rash" of the groin area during service and after service.  
It appears from Dr. J.G.'s records, however, that the 
appellant suffered at that time from herpes genitalis rather 
than a "rash" in general.  The appellant also complained of 
a rash on his back after service, but the examination 
revealed no evidence of a rash affecting that area.  The 
medical evidence only shows that the appellant currently 
suffers from seborrheic dermatitis of the scalp, which Dr. 
E.A.W. indicates may be an exacerbation of multiple 
sclerosis.  Accordingly, the Board finds that there has been 
no demonstration by competent clinical evidence that the 
veteran has chronic dermatitis that was incurred in service.  
Rather, the evidence demonstrates that the dermatitis 
demonstrated during service was acute and transitory and 
resolved with no residual disability.  As such, the 
preponderance of the evidence is against service connection 
for chronic dermatitis.  

III.  Chronic disability manifested by dry skin

In February 1979, the appellant complained of a rash over the 
lateral hip area and in the groin area when the assessment 
was dermatitis secondary to xerosis.  The service medical 
records are otherwise absent any complaints of, findings of, 
or treatment for dry skin during service.  According to 
testimony the appellant presented at the Board hearing, he 
first noticed a dry skin condition during his period of 
active duty service from November 1975 to October 1979.  He 
did not seek any medical attention at that time.  Rather, he 
testified that he first received treatment after service.  He 
believed the dry skin was the result of handling fuel, paint, 
and cleaning products for aircraft parts.  

Reserve medical records include an October 1989 Occupational 
Health Examination report that noted that personnel used 
mechanical and chemical methods for corrosion removal from 
A.G.E. & Aircraft components.  They also used various types 
of paints, solvents, thinners, and paint removers.  A March 
1, 1990 record noted that the appellant presented with 
complaints of very dry hands after use of paint remover.  The 
appellant reported that he immersed his hands into paint 
remover using vinyl exam gloves, but the paint remover 
dissolved the vinyl gloves and irritated his hands.  The 
service examiner noted that the appellant's hands appeared 
dry.  There were no breaks in the skin surface, no apparent 
burns, and no apparent acute distress.  The service examiner 
noted an assessment of dry skin.  The March 21, 1994 reserve 
examination report showed that the appellant was examined for 
fitness for respirator wear.  It was noted that the appellant 
faced potential exposure from paints.  No relevant findings 
were reported.  

The September 1997 VA general examination report shows that 
the appellant complained of dryness of the skin.  It was 
noted that there was "no specific time frame for dryness of 
the skin."  The examiner diagnosed "dryness of the skin 
evident."  

The May 2003 VA examination report notes that the examiner 
reviewed the claims file.  The examiner noted that the 
appellant complained of dry patches of skin on the posterior 
hands.  The examiner noted that the appellant used over-the-
counter hand
lotion for dryness of the hands.  The physical examination 
revealed dry itchy areas of his hands.  Color photographs 
were taken of his hands.  The examiner did not diagnose any 
specific underlying condition.  In a July 2003 addendum, the 
examiner opined that it was as likely as not that the 
appellant's dry skin of hands was not related to his military 
service.  

The Board has thoroughly reviewed the record and has 
determined that the preponderance of the evidence is against 
service-connection for a chronic disability manifested by dry 
skin, to include of the hands.  The Board notes that the 
medical evidence shows that dermatitis due to xerosis was 
diagnosed in February 1979 without demonstration of 
recurrence throughout the remainder of active duty, and that 
dry hands were manifested during a period of active duty for 
training on March 1, 1990.  According to the Air National 
Guard/United States Air Force Reserve Point Credit Summary, 
the appellant served on active duty for training for 22 days 
between March 20, 1989 to March 19, 1990.  According to pay 
stubs provided by the appellant, he performed active duty for 
training for the period, February 24, 1990 to March 2, 1990.  

Nevertheless, the March 1, 1990 record noted that the 
appellant presented with complaints of dry hands after use of 
paint remover, and that his hands had been irritated by the 
paint remover.  As such, the veteran's dry skin in service 
has not been shown to have been other than acute and 
transitory and to have resolved with no residual disability, 
to include the result of an acute episode of allergen (paint) 
exposure.  Acute allergic manifestations subsiding in the 
absence of or removal of the allergen are generally regarded 
as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2003).

Additionally, in a July 2003 addendum, the May 2003 VA 
examiner, after reviewing the claims folder, opined that it 
was not as likely as not that the appellant's dry skin 
condition of the hands is related to service.  Also, the 
examiner did not diagnose an underlying condition.  The Board 
finds that the VA examiner's opinion is probative of the 
issue at hand, and is consistent with the record.  

Hence, there has been no demonstration by competent medical 
evidence that the veteran currently suffers from a chronic 
disability manifested by dry skin which is etiologically 
linked to service.  As such, the preponderance of the 
evidence is against the claim for service connection for a 
chronic disability manifested by dry skin.   



IV.  Cysts

The service medical records are absent any complaints of, 
findings of, or treatment for cysts during service.  
According to testimony the appellant presented at the Board 
hearing, the appellant had cysts removed from the right ear, 
left nipple, left leg, and left eye.  The appellant testified 
that there had been no recurrence of the cysts except for the 
one located in his groin area which had since subsided on its 
own.  

Reserve medical records include a September 24, 1986 record 
that noted that the appellant presented with complaints of a 
painful lump to the groin.  An examination revealed a tender 
mass on the right upper leg.  The service examiner noted an 
assessment of infected sebaceous cyst of the right upper leg.  
A follow-up record dated September 26, 1986 noted that the 
appellant complained that the lesion was getting larger and 
more painful.  An examination revealed a tender lesion on the 
left upper inner thigh.  The service examiner noted an 
assessment of left thigh abscess. The appellant was referred 
for a consultation with a provisional diagnosis of left thigh 
abscess.  The consult noted an impression of infected 
sebaceous gland cyst of the left thigh with abscess 
formation.  The appellant underwent an incision and drainage 
under local anesthesia.  Records dated September 27, 1986 
noted follow-up treatment.  An assessment of status post 
incision and drainage of left thigh infected sebaceous cyst 
was noted.  Reserve medical records also include an October 
2, 1986 record that noted that the veteran complained of a 
cyst on the thigh.  Follow-up treatment was provided on 
October 3, 1986.  

The March 21, 1994 reserve examination report shows that the 
appellant was examined for fitness for respirator wear.  It 
was noted that the appellant reported that he had cysts of 
the right earlobe and left temple removed.   

The September 5, 1997 VA general examination report shows 
that the appellant complained of cysts throughout the body.  
The appellant reported that several cysts had been removed on 
and off for quite some time.  The examiner noted that while 
there were no observable cysts at the time, there were some 
scars.  The examiner noted that a cyst was removed from the 
left lower thigh.  The examination revealed some dryness of 
the scar.  The examiner noted the following scars:  2.0 cm 
scar on the dorsum of the left great toe; 1 cm scar on the 
left medial thigh; 0.5 cm scar of the left side of the 
forehead; 3.0 x 1.0 cm scar of the right shoulder; and 5.0 cm 
scar lateral to the left eye.  The examiner diagnosed 
"cysts, not present at this exam." 

The October 7, 1997 reserve examination report noted that the 
examination revealed a lesion about 5 x 5 cms over the outer 
aspect of the right thigh.  

The Board has thoroughly reviewed the record and has 
determined that service-connection is warranted for a scar 
residual of a cyst of the left thigh.  The medical evidence 
shows that an infected sebaceous gland cyst of the left thigh 
with abscess formation, for which the appellant underwent an 
incision and drainage, was manifested during a period of 
active duty for training, namely, September 24, 1986.  
According to the Air National Guard/United States Air Force 
Reserve Point Credit Summary, the appellant served on active 
duty for training for 86 days between March 20, 1986 to March 
19, 1987.  According to pay stubs provided by the appellant, 
he performed active duty for training for the period, 
September 7, 1986 to September 30, 1986.  The medical 
evidence shows that the appellant received treatment for the 
cyst from September 24, 1986 to September 27, 1986, with a 
recurrence of the cyst the following month.  

The September 1997 and October 1997 examination reports show 
that while no cyst was present on the thigh, there remained a 
residual scar or lesion where the cyst previously existed.  
Thus, in light of medical evidence that shows a cyst of the 
thigh manifested during a period of active duty for training 
and medical evidence that a scar residual from the cyst 
removal remains, the criteria for establishing service 
connection for a disability have been met.  38 C.F.R. § 3.303 
(2003).  Accordingly, service connection for a scar residual 
of a sebaceous cyst of the left thigh is warranted.  

The Board notes that the medical evidence fails to show that 
any other cysts (of the right earlobe, left temple, left 
great toe, right shoulder, left nipple, left eye) manifested 
during a period of active duty for training.  Therefore, 
service connection is only warranted for a scar residual of a 
sebaceous cyst of the left thigh.  


ORDER

Service connection for multiple sclerosis is denied. 

Service connection for chronic dermatitis is denied.

Service connection for a chronic disability manifested by dry 
skin is denied.  

Service connection for residuals of a sebaceous cyst of the 
left thigh is granted.


REMAND

The appellant also contends that he is entitled to service 
connection for a chronic urinary tract disorder.  

The service medical records show that in June 1978, the 
appellant presented with suspected "V.D." [venereal 
disease] discharge present for the prior three days.  The 
service examiner noted an assessment of nonspecific 
urethritis.  A March 1979 record noted that the appellant 
complained of pain and tenderness in the groin area.  The 
service examiner noted that the appellant had bilateral 
inguinal lymphadenopathy, then noted an assessment of urinary 
tract infection.  A July 1979 record noted that the appellant 
was treated for urethral discharge.  The service examiner 
asked the appellant when was his last sexual contact.  A 
September 1979 record noted an assessment of rule out 
urethral discharge.  Another September 1979 record noted 
treatment for urethral discharge.  On the Report of Medical 
History that accompanied the March 1986 reserve enlistment 
examination report, the appellant reported a positive history 
of syphilis.  

Private medical records include a December 1992 record that 
noted that the appellant complained of discomfort with 
urination.  The physician noted an impression of 
gastroenteritis.  A June 1996 record noted an inflamed 
urinary tract.  A July 1996 Dayton Neurological Consultants 
report noted that the appellant reported a history of genital 
herpes.  

The September 1997 VA general examination report shows that 
the appellant complained of urinary problems.  The appellant 
reported that he had had an inflamed urinary tract on and off 
for 20 years.  He took Floxin twice a day.  He complained of 
urethral discharge and discomfort when urinating.  The 
examiner diagnosed chronic urinary tract infection.  

Private medical records from Dr. D.M. dated from April 1993 
to September 1998 show that the appellant received continuous 
treatment for an urethral discharge and note that the 
appellant was diagnosed with recurring nonspecific 
urethritis.  In particular, a January 1998 record indicated 
that the appellant had an episode of herpes that was now 
totally cleared.  In a March 1998 report, Dr. D.M. noted that 
the appellant's prognosis was excellent and that he had no 
known disabling type of condition.  Dr. D.M. maintained that 
the appellant's urologic problems were cleared easily with 
antibiotic treatment, although they did recur.  

Private medical records from Dr. R.M.T. dated from August 
1999 to January 2001 included an August 1999 report which 
suggested that urinary dysfunction was a symptom of the 
appellant's multiple sclerosis.  The records also noted a 
history of syphilis.  

The May 2003 VA examination report shows that the examiner 
noted that the appellant was diagnosed with multiple 
sclerosis in 1996 with bladder dysfunction.  After a physical 
examination, the examiner diagnosed long standing multiple 
sclerosis and resultant bladder dysfunction, primarily with 
urgency, sensation of incomplete emptying, and post-void 
dribbling.  It was noted that the appellant was not receiving 
any medications, medical treatment, for these dysfunctions.  
The examiner opined that it was as likely as not that the 
appellant's urinary dysfunction was not related to his 
military service.  

The foregoing medical evidence shows that the appellant's 
urologic problems have been associated with a sexually 
transmitted disease and multiple sclerosis.  If related to 
the latter, then service connection is not warranted for the 
reasons discussed in a previous portion of this decision.  If 
related to the former, then service connection might be 
appropriate if any current symptomatology is linked by 
competent medical evidence to the symptomatology shown in 
service.  Although the most recent VA examination report 
notes that the appellant's urinary dysfunction results from 
multiple sclerosis, Dr. D.M. indicates that the appellant's 
nonspecific urethritis is a recurring disorder.  Accordingly, 
the Board finds that it is necessary to afford the appellant 
a VA examination and obtain a medical opinion on the etiology 
of the appellant's current urinary dysfunction in light of 
early manifestations of urinary problems in connection with a 
sexually transmitted disease.   

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any current urinary tract disorder that 
may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any current 
urinary tract disorder is at least as 
likely as not related to any 
symptomatology shown in service, to 
include residual of a sexually 
transmitted disease.  The examiner should 
discuss the urinary problems documented 
during service and the urinary problems 
that have been associated with multiple 
sclerosis.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination. 

2.  Thereafter, the appellant's claim for 
entitlement to service connection for a 
chronic urinary tract disability should 
be readjudicated with consideration of 
all the evidence.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



